Citation Nr: 1547055	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  11-15 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a traumatic brain injury, previously claimed as a head injury.

2.  Entitlement to nonservice-connected pension benefits.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for an acquired psychiatric condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to December 1978.  He received a discharge under other than honorable conditions for his period of service in the U.S. Army from December 1978 to June 1982.

In an November 1983 Administrative Decision, the RO determined that the Veteran was discharged under dishonorable conditions for VA purposes, and he was barred from receiving VA benefits related to his period of service between December 5, 1978 to June 21, 1982.  The Veteran's claim here, however, mainly stems from events occurring during his honorable period of active duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the Veteran's claim for nonservice-connected pension benefits.  Also on appeal is a May 2013 rating decision in which the RO denied entitlement to service connection for hypertension and an acquired psychiatric condition, and also denied reopening the Veteran's claim for service connection for a traumatic brain injury.  These claims are now under the jurisdiction of the RO in Baltimore, Maryland.

The Veteran requested a hearing before the Board on both his September 2011 and March 2015 VA Form 9 appeals, and a hearing was scheduled for September 2015.  He was notified of the hearing, but he did not report to the hearing.  He has not requested a new hearing.  Thus, the hearing request is considered to be withdrawn.

The issues of entitlement to service connection for hypertension and major depressive disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for a head injury was last denied in a December 1983 decision.  The Veteran did not submit new and material evidence within one year of that decision or initiate an appeal.  The decision became final.
 
2.  Evidence added to the record since the December 1983 decision does not relate to an unestablished fact necessary to substantiate the Veteran's claim, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a traumatic brain injury, previously claimed as a head injury.

3.  The Veteran did not have qualifying wartime service for pension purposes.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a traumatic brain injury.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  The criteria for basic eligibility for nonservice-connected pension benefits are not met.  38 U.S.C.A. §§ 101, 1521 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  

In claims to reopen, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  The duty to notify was satisfied in May 2013 letter to the Veteran.

With respect to the Veteran's pension claim, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with the VCAA or the implementing regulation.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records, and Social Security Administration records have been secured, and the Veteran has submitted statements in support of his claims.  The Veteran has not identified any additional outstanding evidence in these matters that could be used to substantiate his claims.  The Board is also unaware of any such outstanding evidence or information.  

The Veteran's claims file includes an April 2013 Formal Finding on the Unavailability of Service Treatment Records for the Veteran's honorable period of service from June 24, 1975 to June 15, 1978.  VA has a heightened obligation to assist the claimant in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit of the doubt rule when records in the possession of the government are lost or destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the threshold for allowance of a claim is not lowered and the need for probative medical nexus evidence causally relating the current disability at issue to service is not eliminated; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).

The Veteran has not been afforded a VA compensation examination with respect to his petition to reopen a claim seeking service connection for a traumatic brain injury.  However, VA need not conduct an examination or obtain a medical opinion with respect to the issue of whether new and material evidence has been received to reopen the previously denied claim of service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II.  New and material evidence

The Veteran seeks to reopen a previously denied claim seeking service connection for a traumatic brain injury, initially claimed as a head injury.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim. Shade v. Shinseki, 24 Vet. App. 110 (2010).  

VA must review all of the evidence submitted since the last final decision on any basis in order to determine whether the claim may be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's initial claim seeking service connection for a head injury was denied in a December 1983 decision because the Veteran was found to be ineligible for VA disability benefits based on his dishonorable period of active duty service.  In his June 1982 application for benefits, the Veteran stated he sought treatment in November 1981 for a head injury.  The Veteran did not appeal this decision and it became final.  

Evidence of record at that time of the last final February 1963 rating decision included the Veteran's service treatment records for his dishonorable period of active duty service.  

In December 2010, the Veteran submitted a statement that was interpreted as a petition to reopen his claim seeking service connection for a head injury condition, which was denied in the May 2013 rating decision.  Evidence received since the last final December 1983 decision includes a number of post-service medical records, as well as records from the Social Security Administration.  Among these records is an October 2011 VA radiology report which notes the Veteran had a history of traumatic brain injury ("tbi") in 1985.

These records are new, in that the VA records reflect treatment that has occurred since the December 1983 decision.  However, none of these records indicate that the Veteran is currently diagnosed with a traumatic brain injury that is related to his honorable period of active duty service.  As such, the Board finds that these medical records are not material.  Additional evidence, which consists merely of records of post-service treatment that do not indicate in any way that a condition is service-connected, is not new and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).  

The Board finds that the additional evidence, considered in conjunction with the record as a whole, does not raise a possibility of substantiating the claim for entitlement to service connection for a traumatic brain injury; therefore, the Veteran's claim to reopen must be denied.  As for the Veteran's assertions that he has a head injury that is the result of active duty service, the Board finds they are not "new" as they are cumulative and redundant of his prior assertions.  These statements are not new; the Veteran made essentially the same assertions in his initial claim.  

The Veteran's statements and recently submitted medical evidence do not, even in light of all the evidence old and new, raise a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has not been received to reopen his service connection claim for a traumatic brain injury.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III.  Entitlement to nonservice-connected pension

The Veteran contends that he is entitled to nonservice-connected pension benefits.  Nonservice-connected pension benefits are generally available for qualifying veterans who served during a period of war.  See 38 U.S.C.A. § 1521(a).  A veteran is entitled to such pension benefits if the veteran served for 90 days or more during a period of war; if the veteran served during a period of war and was discharged from service due to a service-connected disability; if the veteran served for a period of 90 consecutive days which began or ended during a period of war; or if the veteran served for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  See 38 U.S.C.A. § 1521(j).

The term "period of war" is defined by statute, and means the Spanish American War, the Mexican border period, World War I, World War II, the Korean Conflict, the Vietnam era, the Persian Gulf War, and the period beginning on the date of any future declaration of war by the Congress and ending on the date prescribed by Presidential proclamation or concurrent resolution of the Congress.  The Vietnam War period is from February 28, 1961, to May 7, 1975, for those who served in Vietnam, and from August 5, 1964 to May 7, 1975 for those who did not serve in Vietnam.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  

In the present case, the Veteran did not serve during a period of war and is therefore not entitled to nonservice-connected pension benefits.  Service department records indicate that he served on active duty from June 24, 1975 to June 15, 1978, a period consisting solely of peacetime service.  The Veteran contends that his delayed entry period prior to his active service should be counted towards his enlistment period.  However, the Board is bound by the law and no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429, 433 (1992).

In conclusion, the Board finds that the Veteran does not meet the requirements of 38 U.S.C.A. § 1521(j) for eligibility for a nonservice-connected pension because he did not have any active service during a period of war.  As the evidence indicates that the Veteran fails to meet the threshold eligibility requirements for a nonservice-connected pension under the law, the claim lacks legal merit and must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for traumatic brain injury is denied.

Entitlement to nonservice-connected pension benefits is denied.


REMAND

The Veteran maintains that he has hypertension and major depression with psychotic features that is the result of active duty service.  As noted above, the Veteran's service treatment records for his honorable period of active duty service have been found to be unavailable.  Given this complete loss of the Veteran's service treatment records for his honorable period of service and the heightened duty to assist, the Veteran should be afforded VA compensation examinations in order to determine whether he has hypertension or an acquired psychiatric condition that is the result of active duty service.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records regarding the Veteran dated since May 2013.  If no medical records are available, this fact should be noted in the Veteran's claims file.

2.  After associating any updated VA treatment records, schedule the Veteran for an appropriate VA examination to ascertain the current nature and likely etiology of his hypertension.  The claims folder is to be furnished to the examiner for review in its entirety.  Following a review of the relevant evidence, the examiner must address the following question:

Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran has a hypertension disability that had its onset in service or is etiologically related to his honorable period of active duty military service?

The examiner is requested to provide a complete rationale for any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any psychiatric disability that may be present.  The claims folder is to be furnished to the examiner for review in its entirety.  Following a review of the relevant evidence, the examiner must address the following question:

Is it is at least as likely as not (50 percent or higher degree of probability) that any currently diagnosed psychiatric disability had its onset in service or is etiologically related to his honorable period of active duty military service?

The examiner is requested to provide a complete rationale for any opinion expressed.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Then re-adjudicate the Veteran's claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


